DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 
The 35 U.S.C. 112 rejections are maintained or modified as follows:
These rejections have been withdrawn.
	
	
The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-8 and 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degeal et al. (“Degeal”)(US 2008/0255705 A1) in view of Kanda (US 7,417,734), Malachowski (US 6,589,792) and legal precedent.
Degeal (fig. 3D, 6, 7) teaches a microparticle sorting device and method comprising: 

 a controller (706) configured to control a driving voltage of an oscillation element which causes oscillation of an orifice, based on a result of comparison between a width of a constricted region before a break-off point where the fluid is converted into the fluid droplets, in the image obtained by the imaging element,  and a width of a constricted region before a break-off point in a reference image, the reference image being obtained in advance of controlling the driving voltage of the oscillation elements and showing the fluid and the fluid droplets in a preferred state (para. 40, 67-68 teaching comparison to preferred image profile of the break off point, such as neck area of the stream where the stream narrows as the drop is ready to break off, wherein control software adjusts oscillator 712 accordingly to stabilize drop delay and reduce system errors, wherein adjustment of oscillator amplitude inherently involves controlling drive voltage);
(re: claim 21) a charged section (near 382)  configured to apply positive or negative charges to the fluid droplets, wherein the charged section is synchronized with the oscillation element (fig. 3D; para. 49).  
(re: claims 8 and 14-15)  The claimed method steps and related instructions are regarded as anticipated in the normal operation of the combined device described below.

Degeal as set forth above teaches all that is claimed except for expressly teaching
(re: claim 7) wherein the controller is configured to control the driving voltage of the oscillation element such that a width of the constricted region in the obtained image becomes similar to the width of the constricted region in the reference image; 

(re: claim 17) wherein the position of the break-off point is determined based on a length of a final fluid droplet before the break-off point;
(re: claim 18) wherein the controller is configured to control the oscillation element to increase the driving voltage such that a value of the width in the obtained image decreases.  
(re: claim 19) wherein the controller is configured to control the oscillation element to decrease the driving voltage such that a value of the width in the obtained image increases;
(re: claim 20) wherein the driving voltage is controlled by a frequency or an amplitude;
(re: claim 22) wherein the controller is configured to control the driving voltage of the oscillation element such that the length of the final fluid droplet in the obtained image becomes similar to the length of the final fluid droplet in the reference image;
(re: claim 23) wherein the controller is configured to control the oscillation element to increase the driving voltage such that a value of the length in the obtained image decreases;  
(re: claim 24), wherein the controller is configured to control the oscillation element to decrease the driving voltage such that a value of the length in the obtained image increases.

Here, it is note that Degeal already teaches an adaptive control system that involves comparing an image profile to a preferred image profile to stabilize the drop delay and to optimize the sorting system and is merely silent as to the various image profile data features that can be extracted to optimize sorting system performance (supra).

Kanda further teaches that image profile data such as the break-off point (fig. 6; col. 12, ln. 45-col. 13, ln. 20) may be used and also teaches that adaptive control of the voltage of the oscillation element optimizes functioning of the droplet controller (col. 13, ln. 19-col. 14, ln. 25 teaching controller that monitors image data and “controls the voltage across the oscillation generator 89 to adjust the amplitude of oscillation generated”; fig. 6 and 11).  
Malachowski further teaches that it is well-known to monitor various flow cytometer features (col. 9-12 teaching use of image comparison to monitor stream features, such as stream width) and that increasing or decreasing the amplitude of oscillations by adjusting the voltage may be used to stabilize droplet formation and optimize performance (col. 13, ln. 9-col. 14, ln. 60).  
Indeed, the claimed features relating to adjusting or optimizing parameters, such as the frequency or amplitude of the driving voltage or image profile features, such as length, width or position of break-off points, can be regarded as common system configurations or operating parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the flow cytometer sorting arts as the type of material to be sorted and the desired degree of sortation will controls variations in the specific device dimensions, features and/or sorting steps.   Further, legal precedent teaches that variations in these type of common design/operating parameters are obvious and that said parameters can be recognized 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as described above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Degeal for the reasons set forth above.
	

Claims 1, 2, 7-9 and 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neckels et al. (“Neckels”)(US 2011/0221892 A1) in view of Degeal et al. (“Degeal”)(US 2008/0255705 A1), Malachowski (US 6,589,792) and legal precedent.
Neckels (fig. 2-10) teaches a microparticle sorting device and method comprising: 
(re: certain elements of claims 1, 7)  an imaging element (102) configured to obtain an image of at least one part of a fluid stream including a fluid, fluid droplets and satellite fluid droplets which do not include microparticles (fig. 1-3; para. 32-35, 44-48, 55 and 67 teaching imaging system for fluid stream, wherein system can either create a “stitched image” from multiple images or use a wide-angle lens camera to create image of entire stream) and
 a controller configured to control an oscillation element (210) which causes oscillation of an orifice in the image obtained by the imaging element, wherein the controller is configured to 
(re: claim 2) wherein the controller is further configured to control a position of the imaging element (fig. 2, 8, 9B and para. 46-51, 55);
 (re: claims 8-9 and 14-15)  The claimed method steps and related instructions are regarded as anticipated in the normal operation of the combined device described below.

Neckels as set forth above teaches all that is claimed except for expressly teaching 
(re: certain elements of claims 1, 7, 8 and 15)  said controller configured to control a driving voltage of an oscillation element which causes oscillation of an orifice, based on a result of comparison between a width of a constricted region before a break-off point where the fluid is converted into the fluid droplets, in the image obtained by the imaging element,  and a width of a constricted region before a break-off point in a reference image, the reference image being obtained in advance of controlling the driving voltage of the oscillation elements and showing the fluid and the fluid droplets in a preferred state;
 (re: claim 16) wherein the controller is configured to control the driving voltage of the oscillation element based on a result of comparison between a position of the break off point in the obtained image and a position of the break off point in the reference image before controlling the driving voltage based on the result of the 
(re: claim 17) wherein the position of the break-off point is determined based on a length of a final fluid droplet before the break-off point;
(re: claim 18) wherein the controller is configured to control the oscillation element to increase the driving voltage such that a value of the width in the obtained image decreases.  
(re: claim 19) wherein the controller is configured to control the oscillation element to decrease the driving voltage such that a value of the width in the obtained image increases;
(re: claim 20) wherein the driving voltage is controlled by a frequency or an amplitude;
(re: claim 22) wherein the controller is configured to control the driving voltage of the oscillation element such that the length of the final fluid droplet in the obtained image becomes similar to the length of the final fluid droplet in the reference image;
(re: claim 23) wherein the controller is configured to control the oscillation element to increase the driving voltage such that a value of the length in the obtained image decreases;  
(re: claim 24), wherein the controller is configured to control the oscillation element to decrease the driving voltage such that a value of the length in the obtained image increases.
Further, under an alternative interpretation, Neckels may be interpreted as not teaching the controller.
Here, Examiner notes that Neckels already teaches an analysis system and related process instructions to compare image data (supra; see also para. 10, 56-58 teaching adjusting of driving voltage) and that multiple fluid stream variables may be utilized to optimize the 
Degeal further teaches comparing image data to a preferred image profile to optimize system parameters, such as drop delay, and to reduce system errors (para. 40, 67-68 teaching comparison to preferred image profile of the break off point, such as neck area of the stream where the stream narrows as the drop is ready to break off, wherein control software adjusts oscillator 712 accordingly to stabilize drop delay and reduce system errors, wherein adjustment of oscillator amplitude inherently involves controlling drive voltage).
Malachowski also teaches that it is well-known to monitor various flow cytometer features (col. 9-12 teaching use of image comparison to monitor stream features, such as stream width) and that increasing or decreasing the amplitude of oscillations by adjusting the voltage may be used to stabilize droplet formation and optimize performance (col. 13, ln. 9-col. 14, ln. 60).  
Indeed, the claimed features relating to adjusting or optimizing parameters, such as the frequency or amplitude of the driving voltage or image profile features, such as length, width or position of break-off points, can be regarded as common system configurations or operating parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the flow cytometer sorting arts as the type of material to be sorted and the desired degree of sortation will controls variations in the specific device dimensions, features and/or sorting steps.   Further, legal precedent teaches that variations in these type of common design/operating parameters are obvious and that said parameters can be recognized as common design/operating variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize a 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Neckels for the reasons set forth above. 

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Applicant argues that the prior art fails to teach a comparison of a “width of a constricted region before a break-off point”.  Degeal, however, expressly teaches the amended feature by teaching analysis of “neck area of the stream where the stream narrows as the drop is ready to break 


Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 9, 2021